Rao, Chief Judge:
The appeals for reappraisement listed above have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, subject to the approval of the Court, as follows:
(1) That the involved merchandise consists of wearing apparel imported after the effective date of the Customs Simplification Act of 1956; that the involved merchandise is not identified on the Final List published by the Secretary of the Treasury pursuant thereto (T.D. 54521); that the merchandise was accordingly appraised under section 402 of the Tariff Act of 1930, as amended by the said Customs Simplification Act.
(2) That on or about the date of exportation, the prices at which such or similar merchandise was freely sold or offered in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were as follows:
(a) In the case of merchandise covered by Reap. R65/3559, $8.19 per piece, net, packed.
(b) In the case of the merchandise covered by Reap. R65/ 3832, $8.16 per piece, net, packed.
(3) That the above-entitled appeals may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
Upon the agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper statutory basis for the *562determination of the value of the merchandise covered by these appeals for reappraisement and that such values are as follows:
In the case of merchandise covered by reappraisement R65/3559, $8.19 per piece, net, packed.
In the case of merchandise covered by reappraisement R65/3832, $8.16 per piece, net, packed.
Judgment will be entered accordingly.